Citation Nr: 0409271	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  98-17 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1943 to 
January 1945.  He died in November 1997.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(BVA or Board) from a June 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied her claim for service 
connection for the cause of his death.

Unfortunately, further development is required in this case 
before actually deciding the appeal.  So, for the reasons 
explained below, the case must be remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The appellant attributes the veteran's death to his service 
in the military, based on multiple theories.  The veteran's 
death certificate indicates that he died of heart failure due 
to acute myeloid leukemia.  The appellant contends that his 
terminal heart failure was caused by his service-connected 
thrombophlebitis of the right leg or was due to the 
"overuse" of Coumadin to treat his bilateral deep vein 
thrombosis, which was due to his service-connected 
thrombophlebitis.  In the alternative, the appellant contends 
that the veteran's fatal acute myeloid leukemia was related 
to his service or that excessive use of X-rays during 
treatment of his deep vein thrombosis (due to his 
thrombophlebitis) caused his acute myeloid leukemia-which in 
turn, caused his heart failure.

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA applies to all 
pending claims for VA benefits, and provides that VA shall 
make reasonable efforts to assist a veteran in obtaining 
evidence necessary to substantiate a claim for benefits.  
Changes potentially relevant to this particular appellant's 
appeal include the establishment of specific procedures for 
advising her of the information required to substantiate her 
claim, a broader VA obligation to obtain relevant records and 
advise her of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion if necessary to make a decision on the claim.

A review of the record does not indicate the appellant has 
been advised of the changes brought about by the VCAA, as 
they relate to her current claim at issue.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107.  While the RO has informed 
her of the evidence needed to substantiate her claim, the RO 
has not yet informed her of her rights and responsibilities 
under the VCAA and whose ultimate responsibility it is in 
obtaining the supporting evidence.  The RO has not sent any 
notification and development letters that have mentioned the 
VCAA.  The November 2003 letter to the appellant merely 
informed her what efforts the VA would make to obtain 
evidence and what the evidence must show to substantiate a 
claim of service connection.  And the August 1996 statement 
of the case (SOC) merely provided the appellant a copy of 
some of the regulations governing claims for service 
connection for cause of death.  There was no express or 
implied mention of the VCAA.  And mere notification of the 
evidence necessary to substantiate the appellant's claim, 
without an explanation of the provisions of the VCAA or a 
discussion of the appellant's rights and responsibilities and 
VA's responsibilities under the VCAA, concerning the relevant 
issue at hand, is insufficient to comply with the VCAA.  
As a consequence, her claim was certified to the Board 
without her being given appropriate notice of her rights and 
responsibilities, and VA's responsibilities, under the VCAA.  
And the Board, itself, cannot correct this procedural due 
process deficiency; the RO must do this instead.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims (Court) have mandated that VA ensure strict compliance 
with the provisions of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (failure by the BVA to enforce 
compliance with the requirements of 38 U.S.C.A. § 5103(a) for 
the VA to inform a claimant of the information or evidence 
necessary to substantiate a claim, as well as to inform a 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error).  For example, notification of the regulatory 
provisions, without a discussion of the necessary evidence to 
be obtained with regard to the specific issue before the 
Board, is insufficient for purposes of compliance with the 
VCAA.  In short, the Court has indicated that VA must satisfy 
its duty to notify the appellant as to what is needed to 
substantiate her claim and its duty to notify her of VA's 
responsibilities in assisting her in the development of her 
claim.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Accordingly, despite the RO's best efforts to 
prepare this case for appellate review by the Board, a remand 
is required.

The Board also notes that, according to his death 
certificate, the veteran died at the John T. Mather Memorial 
Hospital.  Likewise, the appellant, in a December 1997 
statement, indicated the veteran had been treated at 
Mather Memorial Hospital from the 1970s until his death.  In 
addition, a letter from R. S. Burmeister, D.O., dated in 
December 1997, indicates she was the veteran's treating 
physician prior to his death.  However, there is no 
indication the RO attempted to obtain the hospitalization or 
treatment records from Mather Memorial Hospital or Dr. 
Burmeister.  As these records are relevant to the appellant's 
claim at issue, they must be obtained.

Additionally, a review of the record indicates that a VA 
medical opinion is needed to determine whether the cause of 
the veteran's death was related to his service in the 
military, including his service-connected thrombophlebitis.  
It is unclear from the medical evidence of record whether his 
heart failure or acute myeloid leukemia was in any way 
related to his service-connected thrombophlebitis of the 
right leg, including any treatment for his thrombophlebitis.  
The appellant has put forth several different theories in 
asserting entitlement to service connection for the cause of 
death, none of which have been definitively confirmed or 
ruled out.  Dr. Burmeister stated that the veteran had a 
history of thrombophlebitis, cardiomyopathy, diabetes 
mellitus, and leukemia, but that she could not determine, 
"with certainty," whether his thrombophlebitis caused his 
death.  A VA physician noted that the veteran had a long 
history of cellulites, thrombophlebitis, and deep vein 
thrombosis, but that the date of diagnosis for the acute 
myeloid leukemia was unclear.  The VA physician stated that 
he was unable to give a "definite correlation" between 
congestive heart failure and acute myeloid leukemia.

Accordingly, another VA medical opinion should be obtained in 
order to determine whether the veteran's terminal heart 
failure and acute myeloid leukemia were causally or 
etiologically related to his service in the military, 
including any treatment for his service-connected 
thrombophlebitis of the right leg.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the appellant is expected to 
provide in support of her claim of 
entitlement to service connection for the 
cause of the veteran's death, and the 
evidence, if any, the RO will obtain for 
her.  Also advise her that she should 
submit any relevant evidence in her 
possession concerning this claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).  

As well, the VCAA notice must apprise the 
appellant of the provisions of this new 
law, specifically concerning her claim of 
entitlement to service connection for the 
cause of the veteran's death.  The prior 
notification, in the November 2003 
letter, was insufficient.  The VCAA 
notification also must apprise her of the 
kind of information and evidence needed 
from her, and what she could do to help 
her claim, as well as her and VA's 
responsibilities in obtaining evidence.  
And she must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding her claim.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Also, after securing any necessary 
authorization, obtain the veteran's 
medical treatment records from the John 
T. Mather Memorial Hospital from 1970 to 
his death in November 1997.

3.  Obtain a VA medical opinion, by an 
appropriate physician, to determine 
whether the veteran's death from heart 
failure and acute myeloid leukemia was in 
any way related to his service in the 
military, including his service-connected 
thrombophlebitis of his right leg.  And 
to facilitate making this determination, 
please consider the various theories of 
possible entitlement advanced by the 
appellant-widow.  The designated 
physician also must review all other 
relevant records in the claims file for 
the veteran's pertinent medical history.  
Based on this review, please indicate 
whether any service medical records or 
post-service medical evidence indicates 
the veteran's terminal heart failure or 
acute myeloid leukemia was related to his 
military service or treatment for his 
service-connected thrombophlebitis of the 
right leg and, if so, whether the 
thrombophlebitis contributed to or caused 
his death.  The basis for the examiner's 
opinion should be fully explained with 
reference to pertinent evidence in the 
record.   If an opinion cannot be 
provided without resorting to 
speculation, please indicate this in the 
report.  The report should be typed for 
clarity.

4.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought is not granted to the 
appellant's satisfaction, send her a 
supplemental statement of the case (SSOC) 
and give her time to respond before 
returning the case to the Board for 
further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The appellant is free to submit any additional evidence 
and/or argument she desires to have considered in connection 
with her current appeal.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No action is required of her until she is 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



